Citation Nr: 0935611	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-37 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to head/neck trauma and/or posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2008, the Board remanded this matter to the RO 
for a VA examination and opinion.  The RO continued the 
denial of the claim (as reflected in the August 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the September 2008 Board remand 
requested that the Veteran be provided with a VA examination 
and opinion addressing the question of whether it is more 
likely than not, at least as likely as no or less likely than 
not (i.e., probability less than 50 percent) that the 
Veteran's service-connected residuals of head trauma or PTSD 
caused or aggravated his hypertension.  The VA examiner 
provided the opinion that the Veteran's hypertension is not 
likely to be aggravated by his PTSD.  The VA examiner did not 
address the question of whether the Veteran's PTSD caused the 
Veteran's hypertension and he did not address at all the 
issue of whether the Veteran's residuals of a head trauma 
caused or aggravated the Veteran's hypertension.  Thus, the 
Board finds that a remand is necessary in order to develop 
the Veteran's claim in accordance with the Board's previous 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the Veteran the right to compliance with the remand orders).  

Furthermore, the Board notes that the VA examiner did not 
provide a rationale for his opinion.  The probative value of 
a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Thus, a remand is also necessary in order for the 
examiner to provide a rationale for his opinions.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims 
folder to the VA examiner who 
conducted the VA examination in 
December 2008 for an opinion.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether it is more likely than not 
(i.e., probably greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's service-connected 
residuals of head trauma and/or PTSD 
caused or aggravated his hypertension.  
The examiner should also provide an 
opinion on whether the Veteran's 
hypertension is as likely as not 
(i.e., probability of 50 percent) 
related to active military service or 
any symptomatology shown in service.  
The examiner is requested to include a 
rationale for all conclusions and 
confirm that the claims file was 
available for review.  L

2.	If the examiner who conducted the 
December 2008 VA examination is 
unavailable, then the RO should 
provide the Veteran with a VA 
examination from a cardiologist or 
hypertensionologist to determine the 
etiology of the Veteran's 
hypertension.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether it is more likely than not 
(i.e., probably greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's service-connected 
residuals of head trauma and/or PTSD 
caused or aggravated his hypertension.  
The examiner should also provide an 
opinion on whether the Veteran's 
hypertension is as likely as not 
(i.e., probability of 50 percent) 
related to active military service or 
any symptomatology shown in service.  
The examiner should include a 
rationale for his or her conclusions 
and confirm that the claims file was 
available for review.  

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for hypertension, based on 
a review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

